Casey, J. (dissenting).
I am in agreement with Justice Mikoll’s dissent, based upon the following analysis. In her complaint in this action, plaintiff seeks to recover from defendant Joyce “damages consisting of lost alimony and support * * * of which she continues to be so deprived in part and will so continue in the future”. Her bill of particulars describes a portion of her damages as “lost alimony to 7/21/78—$22,575.00, and continuing at the rate of $75.00 per week thereafter”. The attorney-client relationship between plaintiff and defendant Joyce terminated around April 22,1977, when plaintiff retained third-party defendant Gent. Thus, it is readily apparent that plaintiff is seeking to recover damages for a period of time after defendant Joyce’s services had been terminated. During this period, or a portion of it, the third-party defendant Gent
*828was plaintiff’s attorney, and Joyce argues that as result of Gent’s mishandling of the case, the alimony lost by plaintiff was greater than it would have been had Gent acted with reasonable care and diligence. Pursuant to CPLR 1401, a claim for contribution lies where “two or more persons * * * are subject to liability * * * for the same * * * injury”. The injury for which plaintiff seeks redress includes lost alimony, past and future. If, as a result of defendant Joyce’s negligent conduct, plaintiff did not receive the alimony to which she was entitled, then certainly defendant Joyce is liable for the injury. Similarly, if as a result of third-party defendant Gent’s negligent conduct, there was a delay in obtaining alimony for plaintiff or a failure to obtain retroactive alimony, then Gent is liable to plaintiff for that injury. Thus, there exists the required identity of injuries, at least in part. In order for third-party defendant Gent to avoid contribution, “there must be (a) two separate injuries with the second not necessarily resulting from the first, and (b) an ability to delimit the injuries caused by the subsequent tortfeasor” (Wiseman v 374 Realty Corp., 54 AD2d 119, 122). These factors are not present here. In my view, this case is no different than that involving two physicians or hospitals where the malpractice of the second aggravates an injury caused by the malpractice of the first. As explained in Zillman v Meadowbrook Hosp. Co. (45 AD2d 267, 270), “as to the plaintiffs, Meadowbrook [the first hospital] would be liable for all damages which flowed from its negligence, including any aggravation of the condition by Mid-Island as a subsequent tort-feasor, but the latter would be liable to the plaintiffs only for the aggravation caused by its own conduct.” Here, the essence of defendant Joyce’s third-party complaint is that third-party defendant Gent aggravated the injuries caused by defendant Joyce. Defendant Joyce is liable for tfie injuries, including the aggravated injury (see Derby v Prewitt, 12 NY2d 100, 105-106), but should be able to seek contribution from Gent to the extent that plaintiff’s injuries were aggravated by Gent (see Musco v Conte, 22 AD2d 121). Of course, if plaintiff had opted to sue only Gent, no claim for contribution would lie against Joyce, since Gent, as the subsequent tort-feasor, would be liable to plaintiff only for the aggravation to her injury (Zillman v Meadowbrook Hosp. Co., supra; Ruge v Arden Hill Hosp., 83 Misc 2d 109). In sum, a portion of the injuries for which defendant Joyce may be held liable to plaintiff was allegedly caused by Gent’s malpractice, and, therefore, the third-party complaint states a viable claim of contribution. This is particularly so in light of the liberalized view of contribution recently taken by courts of this State (e.g., Nassau Roofing & Sheet Metal Co. v Celotex Corp., 74 AD2d 679, 681; McMahon v Butler, 73 AD2d 197; Taft v Shaffer Trucking, 52 AD2d 255, app dsmd 42 NY2d 974).